PER CURIAM.
This cause is before the Court upon the request of the Judicial Qualifications Commission to suspend without pay the respondent Samuel S. Smith as a circuit judge pending disposition of proceedings on formal charges filed by the Commission against the respondent and made a part of this proceeding.
This Court received the request on Thursday, June 23, 1977, and it appearing that the respondent had been afforded no opportunity to be heard before the Judicial Qualifications Commission, we issued an order directing the respondent Samuel S. Smith to show cause in writing on or before 2:00 p.m., Tuesday, June 28, 1977, why suspension without pay should not be granted as requested. The order to show cause, the formal charges, and the request for suspension were personally served upon the respondent on Friday, June 24, 1977. A response has been filed by the respondent Samuel S. Smith consenting to the entry of an order officially suspending him but requesting that the Court deny the Commission’s request that he be suspended without pay.
We find that conviction in the United States District Court for the Middle District of Florida for felony violations of Title 21, United States Code, Sections 812 and 841(a)(1), and Title 18, United States Code, Section 2, are clearly sufficient grounds to suspend a judicial officer of this state without pay.
We hereby grant the Judicial Qualifications Commission’s request for suspension without pay of the respondent Samuel S. Smith as a circuit judge until further order of this Court.
It is so ordered. This suspension without pay shall be effective at 11:59 p.m., June 30, 1977.
OVERTON, C. J., and ADKINS, BOYD, ENGLAND, SUNDBERG, HATCHETT and KARL, JJ., concur.